Citation Nr: 0301352	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  94-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear 
defective hearing, to include as a result of an 
undiagnosed illness.

2.  Entitlement to service connection for tuberculosis, to 
include as a result of an undiagnosed illness.

(The issues of service connection for a psychiatric 
disability, claimed as including sleeplessness and poor 
memory; diarrhea and hiatal hernia; a respiratory 
disability; a disability manifested by headaches; a 
disability manifested by hip pain; a disability manifested 
by joint pain and swelling; tinnitus; skin rashes; a 
disability manifested by swallowing difficulty; sinusitis 
and rhinitis; a hemorrhoidal disorder, multiple chemical 
sensitivities; and right wrist ulnar median neuropathy 
will be addressed by the Board in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active Army service from October 1974 to 
December 1976 and active service as an activated Naval 
Reserve member from December 1990 to May 1991 (including 
from December 1990 to April 1991 in Southwest Asia in 
support of Operation Desert Shield/Storm).  He apparently 
had other unverified periods of duty for training (DUTRA) 
subsequent to said initial active service period 
(including active duty for training [ACDUTRA] in May 31-
June 12, 1987, July 14-28, 1990, and October 27-November 
16, 1990), apparently ending in 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Nashville, Tennessee, and Muskogee, Oklahoma, 
Regional Offices, which, in part, denied service 
connection for a psychiatric disability, claimed as 
including sleeplessness and poor memory; diarrhea and 
hiatal hernia; a respiratory disability; a disability 
manifested by headaches; a disability manifested by hip 
pain; a disability manifested by joint pain and swelling; 
right ear defective hearing; tinnitus; skin rashes; a 
disability manifested by swallowing difficulty; sinusitis 
and rhinitis; tuberculosis; a hemorrhoidal disorder, 
multiple chemical sensitivities; and right wrist ulnar 
median neuropathy.  Said issues have been claimed as 
related to service, including Persian Gulf active service.  
A January 1996 hearing was held before a hearing officer 
at the Jackson, Mississippi, Regional Office.  

The Board remanded the case in April 2000 to the 
Montgomery, Alabama, Regional Office to schedule a "Travel 
Board" hearing.  Jurisdiction over the case was later 
transferred to the Jackson, Mississippi, Regional Office 
(RO), which now has jurisdiction of the appeal.  It was 
later determined by written response that he no longer 
wanted a hearing.  See 38 C.F.R. § 20.704(e) (2002).  

The Board will render a decision herein on those appellate 
issues as numbered on the title page of this decision.  
The Board will undertake additional development on the 
other appellate issues of service connection, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare 
a separate decision addressing these remaining service 
connection appellate issues.  


FINDINGS OF FACT

1.  Right ear defective hearing has not been clinically 
demonstrated to be present for VA purposes.  

2.  It has not been shown, by competent evidence, that 
appellant has tuberculosis.  


CONCLUSIONS OF LAW

1.  A right ear defective hearing disability was not 
incurred in or aggravated by service/DUTRA, nor may 
sensorineural hearing loss be presumed to have been so 
incurred in active service.  38 U.S.C.A. §§ 101(2), (22)-
(24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.6(a)-(d), 
3.303, 3.307, 3.309, 3.317, 3.385 (2002).  

2.  Tuberculosis was not incurred in or aggravated by 
service/DUTRA, nor may it be presumed to have been so 
incurred in active service.  38 U.S.C.A. §§ 101(2), (22)-
(24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.6(a)-(d), 
3.303, 3.307, 3.309, 3.317, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Procedural Development

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is potentially applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West Supp 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claims at issue were not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed on 
said right ear defective hearing and tuberculosis service 
connection claims.  A comprehensive medical history, 
detailed clinical findings, and other relevant evidence 
with respect to the claimed disabilities over the years 
are documented in the claims folders.  The RO has sought 
appellant's service/DUTRA medical records and certain 
records have been obtained.  However, in the instant case, 
even assuming that appellant's service/DUTRA medical 
records are incomplete, there is no competent post-
service/DUTRA evidence of either tuberculosis or a present 
defective hearing disability that meets the requisites of 
38 C.F.R. § 3.385.  Therefore, to require the RO to 
attempt to obtain any additional service/DUTRA medical 
records that might exist would serve no useful purpose, 
with respect to either particular appellate issue.  
Additionally, numerous private and VA medical treatment 
records have also been associated with the claims folders.  

None of the in-service, DUTRA, private, or VA clinical 
reports of record reveal any right ear defective hearing 
for which VA compensation benefits may be granted or any 
treatment or diagnoses pertaining to tuberculosis.  A 
December 1994 VA pulmonary examination with chest x-ray 
was conducted and tuberculosis was not clinically shown.  
Additionally, respective January 1992 and May 1996 Naval 
Reserve and private audiometric examinations reports did 
not reveal any right ear defective hearing for which VA 
compensation benefits may be granted.  There is no 
indication that there is any additional, available, 
material evidence not of record which would alter the 
outcome.  Thus, to afford appellant a current VA 
audiologic or pulmonary examination so many years after 
service/DUTRA would serve no reasonable or useful purpose, 
particularly in light of the clinical records in the 
claims folders that adequately evaluated his hearing and 
pulmonary status and did not confirm any tuberculosis or 
right ear defective hearing disability for VA purposes.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  Furthermore, a March 
2002 RO letter and a recent June 2002 Supplemental 
Statement of the Case discussed the Veterans Claims 
Assistance Act of 2000, including what evidence was 
required to prove service connection entitlement and the 
responsibilities of the parties for providing necessary 
information and evidence; and appellant's representative 
has subsequently submitted additional evidence and 
argument with respect to said appellate issues.  

The evidentiary record includes service/DUTRA medical 
records, numerous private and VA clinical records, and VA 
examinations.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  The Board 
concludes it may proceed, as all evidence has been 
received, particularly since specific notice as to which 
party could or should obtain which evidence has been 
provided.  See March 2002 RO letter; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no reasonable 
possibility that any additional assistance VA could 
provide to the claimant would substantiate either service 
connection claim, since there is no competent lay or 
medical evidence of record indicating that any right ear 
defective hearing disability or any tuberculosis is 
currently manifested, as will be explained in detail 
below.  It is the Board's opinion that there is no 
indication that other existing evidence should be obtained 
and that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act 
of 2000 to the extent it may apply, has been satisfied 
with respect to either appellate issue on appeal.  


B.  Applicable Laws and Regulations

In deciding the issues of service connection for right ear 
defective hearing and tuberculosis, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days 
or more during a period of war or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, or active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period provided by § 3.307(a)(3) will be taken 
as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, 
but service connection and evaluation may be assigned only 
from the date of such diagnosis or other evidence of 
clinical activity.  38 C.F.R. § 3.371(a).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  38 
C.F.R. § 3.374(a).  Diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation 
or treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) and C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) and 38 C.F.R. § 3.6(a)-(d).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active 
duty for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.

For the period prior to March 1, 2002, the provisions of 
38 C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during 
active military, naval, or air service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis. (2) For purposes of this 
section, "objective indications of 
chronic disability" include both 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement 
and worsening over a 6-month period 
will be considered chronic.  The 6-
month period of chronicity will be 
measured from the earliest date on 
which the pertinent evidence 
establishes that the signs or symptoms 
of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph 
(a)(1) of this section, signs or 
symptoms which may be manifestations of 
undiagnosed illness include, but are 
not limited to:

(6) Neurologic signs or symptoms

(8) Signs or symptoms involving the 
respiratory system (upper or lower).  

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed 
illnesses.  Veterans Education and Benefits Expansion Act 
of 2001,  Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Subsection (a) of 38 U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).  
(2) For purposes of this subsection, 
the term 'qualifying chronic 
disability' means a chronic disability 
resulting from any of the following (or 
any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

A new subsection (g) of section 1117, as amended, states: 

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 

(6) Neurological signs or symptoms

(8) Signs or symptoms involving the 
upper or lower respiratory system.  

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended 
to December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."


I.  Service Connection for Right Ear Defective Hearing, to 
Include as a Result of an Undiagnosed Illness

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. 
§ 3.385 (1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-
connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz are all less 
than 40 decibels; the thresholds for at 
least three of these frequencies are 25 
decibels or less; and speech 
recognition scores using the Maryland 
CNC Test are 94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, 
effective December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.

The amended 38 C.F.R. § 3.385 (in effect since 1995) 
merely restates the criteria of the prior regulation, and 
does not constitute a substantive regulatory change.  

Audiometric test scores for the appellant's right ear 
contained in an October 1974 service enlistment 
examination report were 10 decibels or less at the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Additionally, hearing acuity was "15/15" on whispered 
voice testing during 1986, 1987, and 1989 Naval Reserve 
examinations during the period after the initial active 
service period.  Although a May 1990 clinical record noted 
old wax in the right ear, no hearing impairment was 
reported.  

Service medical records during his second period of active 
service did not include any complaints, findings, or 
diagnoses pertaining to right ear defective hearing.  

On January 1992 Naval Reserve examination, several months 
after the second active service period, audiometric test 
scores for the appellant's right ear were 15 decibels or 
less at the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz; and, therefore, did not meet the § 3.385 
threshold criteria.  Appellant denied any ear disability 
or hearing loss.  

In February and September 1993 written statements, a 
private ear, nose, and throat (ENT) physician reported 
appellant's history of exposure to overhead missile 
explosions during the Persian Gulf war with concussions.  
Although appellant had complaints of hearing loss, no 
pertinent clinical findings or diagnoses were noted.  A 
similar history was provided by appellant during a January 
1996 RO hearing on appeal.

It is very significant that on private audiometric 
examination in May 1996, years after the periods of active 
service/DUTRA, audiometric test scores for the appellant's 
right ear were 25 decibels or less at the frequencies of 
500, 1,000, 2,000, and 3,000, and 4,000 Hertz; and, 
therefore, did not meet the § 3.385 threshold criteria.  

Numerous other clinical records, including recent VA 
outpatient treatment reports dated in the early 2000's, do 
not include any clinical findings or diagnoses pertaining 
to a right ear defective hearing disability.  

Thus, although appellant's service/DUTRA medical records 
appear incomplete, there is no competent evidence of a 
present right ear defective hearing disability that meets 
the requisites of 38 C.F.R. § 3.385.  In short, the post-
service/DUTRA audiometric test scores for the appellant's 
right ear reveal readings 25 decibels or less at the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
which are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with § 3.385.  See also Hensley v. Brown, 5 
Vet. App. 155, 157, where the Court stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over 
a range of frequencies (in Hertz (Hz)); 
the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing 
loss....however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less 
than 40 dB and at least three are 25 dB 
or less.

Even assuming that appellant was exposed to loud noises 
during service, nonetheless he has failed to provide any 
clinical evidence demonstrating that the requisites of 
38 C.F.R. § 3.385, pertaining to proof of defective 
hearing disability, have been met.  He has not presented 
any competent, credible evidence indicating that a right 
ear defective hearing disability that meets the requisites 
of 38 C.F.R. § 3.385 is presently manifested.  See also 
Degmetich v. Brown, 8 Vet. App. 208 (1995), wherein the 
Court held "[t]his means that a claim for service 
connection must have been accompanied by evidence that 
established that the appellant currently had the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim [']in the absence 
of proof of a present disability[']); Caluza v. Brown, 7 
Vet. App. 498 (1995)."  Lay statements are not competent 
evidence with respect to medical causation; and appellant 
is not qualified to offer medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
Espiritu, 2 Vet. App. 494, the Court stated "[a] layperson 
can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  

Thus, given the lack of clinical evidence showing 
defective hearing disability that meets the criteria under 
38 C.F.R. § 3.385, the claim of entitlement to service 
connection for right ear defective hearing disability is 
denied.  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


II.  Service Connection for Tuberculosis, to Include as a 
Result of an Undiagnosed Illness

Parenthetically, it should be pointed out that this 
appellate issue is limited to tuberculosis.  It is 
reiterated that another appellate issue framed as 
entitlement to a respiratory disability, to include as a 
result of an undiagnosed illness, will be addressed by the 
Board in a separate decision, after further Board 
evidentiary development.  

None of the service medical records, Naval Reserve 
clinical records, or post-service medical records reveal 
any findings or diagnoses pertaining to tuberculosis.  
Although in October and November 1990 shortly prior to his 
Persian Gulf active service period and in December 1990 
during the beginning of that Persian Gulf active service 
period, he had respiratory complaints, clinical 
assessments were for bronchitis and upper respiratory 
infections.  Tuberculosis was neither clinically reported 
nor diagnosed.  In March 1991, his chest was clear 
although mild rhinorrhea was clinically reported.  
Subsequent to that Persian Gulf active service period, on 
October 1992 chest x-ray, a right hilum rounded density 
was noted as a possible vascular shadow.  However, no 
pulmonary nodule was confirmed on subsequent CT scan of 
the thorax and the prior x-ray finding was confirmed as 
merely a vascular shadow.  Subsequent post-service 
clinical records noted a history of smoking and a March 
1993 chest x-ray was interpreted as showing slight 
bilateral pulmonary emphysema.  Tuberculosis was neither 
clinically reported nor diagnosed.

Significantly, September 1994 Keesler Air Force base 
clinical records included a diagnosis for positive 
purified protein derivative converter.  Tuberculosis was 
neither clinically reported nor diagnosed.

On December 1994 VA examination, appellant provided a 
history of smoking and a 1994 positive PPD [purified 
protein derivative] with INH [isoniazid] therapy 
subsequently administered.  A chest x-ray was unremarkable 
and the radiographic impression was "[n]o acute disease."  
The diagnosis was "[p]robable allergy or asthma from 
exogenous materials."  Tuberculosis was neither clinically 
reported nor diagnosed.

In a May 1995 medical questionnaire, a physician's 
elaboration noted that due to a positive TB converter 
test, INH therapy had been initiated and subsequently 
discontinued.  Tuberculosis was neither clinically 
reported nor diagnosed.

It is of substantial evidentiary import that during a 
January 1996 RO hearing, appellant testified, at T.13, in 
response to the hearing officer's question "[s]o you've 
never actually been told you had TB?  It was that you 
tested positive", that "I don't have TB.  I was tested 
positive."  Appellant also responded that he was a nursing 
aid.  

Numerous other clinical records, including recent VA 
outpatient treatment reports dated in the early 2000's, do 
not include any clinical findings or diagnoses pertaining 
to tuberculosis.  

It is axiomatic that service connection may be awarded for 
disability due to disease or injury incurred in or 
aggravated by service.  See, e.g., 38 U.S.C.A. §§ 1110, 
1131.  However, a positive PPD test is not a "disability"; 
rather, it is a laboratory tuberculin test finding.  See 
Brammer.  In Tubianosa v. Derwinski, 3 Vet. App. 181, 183-
84 (1992), the Court stated that:

The Secretary has statutory authority 
to prescribe regulations with respect 
to the "nature and extent of proof and 
evidence" that a claimant must submit 
to establish entitlement to VA 
benefits....  Pursuant to that authority, 
the Secretary has promulgated six 
regulations relating to service 
connection for pulmonary tuberculosis:  
38 C.F.R. §§ 3.370, 3.371, 3.372, 
3.374, 3.375, 3.378 (1991)....  Section 
3.371(a)(1) provides:

Evidence of activity on 
comparative study of X-ray films 
showing pulmonary tuberculosis 
within the 3-year presumptive 
period provided by § 3.307(a)(3) 
will be taken as establishing 
service connection for active 
pulmonary tuberculosis 
subsequently diagnosed by approved 
methods but service connection and 
evaluation may be assigned only 
from the date of such diagnosis or 
other evidence of clinical 
activity.  

38 C.F.R. § 3.371(a)(1) (emphasis 
added).  Although none of the six 
regulations explicitly indicate what 
constitutes the "approved methods" 
cited in section 3.371, that regulation 
seems to imply that VA will grant 
service connection for PTB only when 
such a claim is supported by medical 
evidence - "evidence of clinical 
activity"....  

*		*		*		*		*

Under these regulatory provisions, the 
Secretary contends in his motion for 
reconsideration, a diagnosis of PTB 
	will be acceptable only when 
provided in: (1) service department 
records; (2) VA medical records of 
examination, observation or treatment; 
or (3) private physician records on the 
basis of that physician's examination, 
observation or treatment of the veteran 
and where the diagnosis is confirmed by 
acceptable clinical, X-ray or 
laboratory studies, or by findings of 
active tuberculosis based upon 
acceptable hospital observation or 
treatment. 

Secretary's Motion for Reconsideration 
at 2.  Particularly in light of section 
3.374, the Court agrees.  

Thus, the Court held pursuant to the regulatory provisions 
of 38 C.F.R. §§ 3.371 and 3.374, that VA may not grant 
service connection for tuberculosis in the absence of VA 
or service physician diagnoses, or diagnoses of a private 
physician supported by clinical, x-ray, or laboratory 
studies or evidence of hospital treatment.  

In the instant case, the evidentiary record indicates that 
appellant has not been diagnosed or treated for 
tuberculosis; and his hearing testimony concedes that he 
does not have tuberculosis.  Rather, the evidentiary 
record indicates that he merely tested positive for 
exposure to bacteria that may cause tuberculosis and was 
reportedly treated with INH apparently prophylactically to 
prevent tuberculosis, since he admitted that he did not 
have tuberculosis.  Furthermore, the positive PPD test 
occurred more than three years after his Persian Gulf 
active service period and, thus, does not even indicate 
any in-service exposure to tuberculin bacteria (versus 
post-service exposure).  Any current respiratory 
symptomatology has not been medically attributed to the 
positive PPD test finding dated more than three years 
after his Persian Gulf active service period.

Since a positive PPD test is a laboratory finding, not a 
"disability", and tuberculosis as a disease entity has not 
been clinically shown, service connection for tuberculosis 
is not warranted under any legal theory.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


ORDER

Service connection for a right ear defective hearing 
disability and tuberculosis, to 
include as a result of an undiagnosed illness, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

